        Case 2:18-cr-00365-JNP-BCW Document 186 Filed 02/15/19 Page 1 of 2




Cara M. Tangaro, Utah State Bar #9197
TANGARO LAW, P.C.
35 West Broadway, Suite 203
Salt Lake City, UT 84101
Telephone: (801) 673-9984
Fax: (801) 606-7494
Email: cara@tangarolaw.com

Attorney for Rachel Ann Kingston
______________________________________________________________________________
                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

                                                     NOTICE OF ACKNOWLEDGEMENT
  UNITED STATES OF AMERICA

                  Plaintiff,

  vs.
                                                            Case No. 2:18-cr-365-JNP
  RACHEL ANN KINGSTON,
                                                         Honorable Judge Jill N. Parrish
                                                        Magistrate Judge Brooke C. Wells
                  Defendant.



        Cara M. Tangaro, the attorney for the defendant herein, hereby acknowledges having

carefully read the Court’s “Standing Order Re: Motions under Speedy Trial Act and Change of Plea

Hearings” and agrees to comply with this order and with DUCrimR 21-1.

        .

        Respectfully submitted this 15th day of February, 2019.


                                                     /s/ Cara M. Tangaro
                                                     Cara M. Tangaro
                                                     Attorney for Defendant Rachel Kingston
     Case 2:18-cr-00365-JNP-BCW Document 186 Filed 02/15/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which sent notification of such filing to the

following:

        Leslie.a.goemaat@usdoj.gov
        Richard.m.rolwing@usdoj.gov
        Arthur.j.ewenczyk@usdoj.gov
        John.e.sulivan@usdoj.gov

                                                     /s/ Jayme Mackay               .




                                                2
